Citation Nr: 0612058	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  02-16 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
chondromalacia of the right knee.

2.  Entitlement to service connection for a right hand 
disability.

3.  Entitlement to an increased rating for chondromalacia of 
the right knee.

4.  Entitlement to an increased rating for tendonitis of the 
right wrist with recurrent ganglion.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disability.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1981 to February 
1982, and from June 1988 to August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

An October 2001 rating decision denied service connection for 
bilateral elbow and shoulder disabilities, a back disability, 
and disabilities of the knees, ankles, and feet secondary to 
the claimed back disability.  The veteran subsequently 
submitted a notice of disagreement with respect to the issues 
of service connection for bilateral elbow and shoulder 
disabilities and a back disability and perfected her appeal 
with respect to those issues.  However, in July 2004, she 
submitted a written statement withdrawing the claims 
concerning the bilateral elbow and shoulder disabilities.  

An August 2003 rating decision denied service connection for 
a left knee disability and a right hand disability, and 
continued 10 percent evaluations for the veteran's service-
connected right wrist and right knee disabilities.  

The Board notes that the issue of entitlement to service 
connection for a back disability was denied in an October 
1999 decision, and that the veteran did not appeal that 
decision.  As such, the issue pertaining to back disability 
has been characterized as whether there is new and material 
evidence to reopen that claim.

The veteran, in an October 2002 substantive appeal, requested 
a hearing before the Board in Washington, D.C.  In a 
subsequent July 2004 substantive appeal, she indicated that 
she did not wish to have a hearing before the Board.  In 
February 2006, the Board contacted the veteran via letter and 
requested clarification of her desire to attend a hearing 
before the Board.  She was informed that if she did not 
respond within 30 days, the Board would assume that she did 
not want a hearing and would proceed accordingly.  The 
veteran did not respond.


FINDINGS OF FACT

1.  The veteran's original claim for compensation, on a form 
prescribed by the Secretary, was received by the RO on 
October 6, 1998.

2.  The claims of entitlement to service connection for a 
right hand disability and left knee disability, as well as 
increased ratings for chondromalacia of the right knee and 
tendonitis of the right wrist, are new claims, received on 
May 27, 2003.

3.  The veteran failed to report for a scheduled VA 
examination, and good cause for her failure to report is not 
shown.

4.  In a rating decision of October 1999, the RO denied 
service connection for upper, middle, and lower back strain.  
The veteran did not appeal that decision.

5.  The evidence received since the RO's October 1999 rating 
decision is relevant and probative of the issue at hand.  

6.  A back disability was not manifest during service, and 
the veteran's current back disability is not related to her 
service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left knee 
disability is denied.  38 C.F.R. § 3.655 (2005).

2.  Entitlement to service connection for a right hand 
disability is denied.  38 C.F.R. § 3.655 (2005).

3.  Entitlement to an increased rating for chondromalacia of 
the right knee is denied.  38 C.F.R. § 3.655 (2005).

4.  Entitlement to an increased rating for tendonitis of the 
right wrist is denied.  38 C.F.R. § 3.655 (2005).

5.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral wrist condition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

6.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the present case, the veteran's request to reopen her 
claim for a back disability was received in October 1998, 
before the enactment of the VCAA.  The remaining claims were 
received in May 2003.

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the veteran's claim, she was informed of 
the evidence necessary to substantiate it.  A Statement of 
the Case, issued in May 2002, provided notice to the veteran 
of the evidence necessary to support her claim for a back 
disability.  A supplemental statement of the case dated in 
May 2004 also provided notice to the veteran of the evidence 
of record regarding the claim and why the evidence was 
insufficient to award the benefit sought.

A Statement of the Case issued in July 2004 provided notice 
with respect to service connection for a left knee disability 
and a right hand disability, as well as increased ratings for 
tendonitis of the right wrist and chondromalacia of the right 
knee.  

Supplemental statements of the case dated in October 2004 and 
August 2005 addressed all issues on appeal and provided 
notice to the veteran of the evidence of record regarding the 
claim and why the evidence was insufficient to award the 
benefit sought.

Moreover, letters dated in March 2001, June 2003, and 
February 2005 also instructed veteran regarding the evidence 
necessary to substantiate the claim and requested that he 
identify evidence supportive of the claim.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA treatment records have been 
obtained, and the veteran has been afforded examinations of 
her disabilities.  The veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Service Connection and Increased Rating Claims

The veteran first submitted a claim for compensation in 
October 1998, on VA Form 21-526, Veteran's Application for 
Compensation or Pension.  That form reflects that the veteran 
sought service connection for various disabilities.  In May 
2003 the veteran submitted a statement, which the RO 
construed as a claim of entitlement to service connection for 
a right hand disability and a left knee disability as 
secondary to her service-connected right knee disability, as 
well as a claim of entitlement to increased ratings for right 
knee and right wrist disabilities.   

The RO determined that the evidence was insufficient to 
adjudicate the veteran's claims, and accordingly requested a 
VA orthopedic examination in July 2003.  A report from the VA 
Medical Center indicates that the veteran failed to report 
for the August 2003 examination.

According to 38 C.F.R. § 3.655(a), (b) (2005), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  The regulations define an original claim as 
an initial application on a form prescribed by the Secretary.  
38 C.F.R. § 3.160 (2005).

Based upon the plain meaning of section 3.160, the initial 
application for compensation was the form 21-526, received on 
October 1998.  Any other claim, such as the submission by the 
veteran in May 2003, might be a new claim for service 
connection or increase; however, the initial application for 
compensation (original claim) was filed in October 1998.  Any 
other new claim would come under the guidance of other 
original claim.  38 C.F.R. § 3.655 (2005).

Since the veteran's May 2003 claims fall within the parameter 
of "any other original claim," the claims are accordingly 
denied pursuant to 38 C.F.R. § 3.655(b).  Entitlement to 
these claimed benefits cannot be established without a 
current VA examination and a medical opinion based upon a 
review of the record.

The veteran has failed to provide any reasons for her failure 
to report for the August 2003 VA examination.  Under the 
circumstances, her claims must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

New and Material Evidence to Reopen the Claim for a Back 
Disability

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the veteran's claim of entitlement to service 
connection for upper, middle, and lower back strain in 
October 1999.  It determined that there was no permanent 
residual or chronic disability subject to service connection 
shown by service medical records or the evidence following 
service.  

The evidence of record at the time of the RO's October 1999 
decision included service medical records, which reflect that 
the veteran complained various instances of treatment for 
complaints referable to the veteran's back.  In January 1992 
she complained of pain in the latissimus dorsi after lifting.  
The assessment was mechanical back pain, and the veteran was 
placed on limited duty for three days.  A December 1993 
treatment note shows a finding of spasms below the scapula on 
the left, radiating to the front rib area.  Rhomboid  muscle 
spasm was assessed.  Neck and shoulder pain was noted in 
September 1997, as well as right low back pain.  

The report of a February 1999 VA orthopedic examination was 
also of record at the time of the October 1999 rating 
decision.  However, that report does not indicate a diagnosis 
referable to the veteran's spine or back.  

The evidence received since the October 1999 decision 
includes VA outpatient treatment records that show a back 
disability.  An October 2000 treatment note indicates that 
there was pseudoarthrosis at S1 and an apparent ossification 
centered transverse process of L5 and T12.  In April 22003, 
degenerative disc disease of the lumbar spine was diagnosed.

The veteran's claim for a back disability was originally 
denied, in part, because there was no evidence of permanent 
residual or a chronic disability subject to service 
connection shown by service medical records or the evidence 
following service.  Since that determination, the evidence 
indicates that the veteran does have a current back 
disability.  Based upon the reasoning at the time of the 
prior decision, the evidence is relevant and probative of the 
issue at hand.  The evidence cures one of the evidentiary 
defects that had previously existed.  Therefore, the claim is 
reopened.  

However, the veteran's claim of entitlement to service 
connection for a back disability is denied.  Service 
connection requires evidence of current disability and 
competent evidence of a nexus to service.  This evidence 
fails to demonstrate that the veteran's current back 
disability is related to complaints of back problems in 
service.  To the extent that the appellant reported during 
the 2003 examination that she had had pain since service, the 
Board finds that the assertion of continuity of 
symptomatology since service to be not credible.  The 
examination prior to separation in 1998 disclosed that the 
spine was normal and the initial VA examination did not 
disclose pathology.  Further weakening of credibility was her 
report of a level 10 pain which the examiner noted was not 
brought out on examination.  More importantly, the report of 
an April 2003 VA examination indicates the examiner's 
conclusion that the veteran's back disability was not related 
to in-service activity.  The examiner was able to review the 
record, consider the appellant's report and reach an informed 
determination.  The Board finds the opinion to be consistent 
with the record and preponderates against the claim.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved. 


ORDER

Entitlement to service connection for a left knee disability 
is denied.  

Entitlement to service connection for a right hand disability 
is denied.  

Entitlement to an increased rating for chondromalacia of the 
right knee is denied.  

Entitlement to an increased rating for the right wrist 
disability is denied.  

The application to reopen a claim of entitlement to service 
connection for a back disability is granted.  Service 
connection for a back disability is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


